Citation Nr: 0300719	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to assignment of a higher evaluation for acne 
vulgaris, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
February 1971.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for acne 
vulgaris and assigned a 10 percent disability evaluation.  
Although the veteran initially requested a Board hearing, 
he subsequently canceled a scheduled hearing. 


FINDING OF FACT

The veteran's service-connected acne vulgaris is not 
currently productive of active lesions, and the residual 
scarring of the face and upper back is not deep, 
productive of any limitation of motion, nor is there 
visible or palpable tissue loss, gross distortion, 
asymmetry of one set of features, or disfigurement.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected acne vulgaris have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7806 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7800, 7806 (67 Fed.Reg. 49590 (July 31, 2002.))  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to 
do otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of an increased evaluation 
for acne vulgaris, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes the veteran's VA treatment records.  
Furthermore, the veteran has been afforded a medical 
examination by VA to evaluate his acne vulgaris.  The 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have 
therefore been met.  With regard to providing assistance 
to the veteran it is also noted that he has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to increased evaluations.  In a 
November 2002 Board letter, the veteran was informed of 
the new regulatory criteria concerning skin disorders.  In 
an April 2002 supplemental statement of the case the 
veteran was informed of the pertinent provisions of the 
VCAA. The discussions in the rating decisions, statements 
of the cases, and Board letter have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The veteran has been 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Considering the foregoing, the Board therefore finds that 
the notice requirements of the new law and regulation have 
been met.  

Laws and Regulations

Disability evaluations are assigned by applying a schedule 
of ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the 
disability must be viewed in relation to its history. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board observes that new VA regulations concerning skin 
disorders were promulgated during the course of the 
veteran's increased rating claim, and became effective 
August 30, 2002.  In this regard, the diagnostic criteria 
in effect prior to that date as well as the amended 
criteria effective that date must be considered. When a 
law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process 
has been concluded, the version most favorable to the 
veteran generally applies.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  It appears from the most recent 
supplemental statement of the case that the RO has 
assigned a 10 percent disability evaluation after 
considering both Diagnostic Code 7800 for disfiguring 
scars of the head, face, or neck, and Diagnostic Code 7806 
for eczema.  

Under the old diagnostic criteria, Diagnostic Code 7800 
provides a 10 percent evaluation for moderate, disfiguring 
scars of the head, face, or neck.  Scars of the head, face 
or neck which are severely disfiguring, especially if 
productive of a marked and unsightly deformity of the 
eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  A 50 percent evaluation under Code 7800 
requires disfiguring scars of the ear, face or neck which 
are complete or exceptionally repugnant deformity of one 
side of the face or when there is marked or repugnant 
bilateral disfigurement.  

Under the old criteria, Diagnostic Code 7806 provides that 
a 10 percent rating contemplates a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplates a skin disorder with exudation or 
constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating contemplates a skin 
disorder with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.  

Under the new criteria for skin disorders, Diagnostic Code 
7800, effective August 30, 2002, disfigurement of the 
head, face, or neck, warrants a 10 percent evaluation, 
with one characteristic of disfigurement.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; 
with two or three characteristics of disfigurement.  Under 
Diagnostic Code 7800 a 50 percent evaluation requires 
visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent 
evaluation requires the visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.);  underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 
sq. cm.).  It is also noted that consideration should be 
made of unretouched color photographs when evaluating 
under the criteria.  

Diagnostic Code 7801, scars, other than head, face, or 
neck that are deep or that cause limitation of motion 
warrants a 10 percent evaluation for an area or areas that 
exceed 6 square inches (39 sq.cm.); a 20 percent 
evaluation for area or areas exceeding 12 square inches 
(77 sq.cm); a 30 percent evaluation for an area or areas 
exceeding 72 square inches (465 sq. cm.); and a 40 percent 
evaluation for an area or areas exceeding 144 square 
inches (929 sq. cm.).   

Factual Background

The veteran has a service history of treatment for acne 
and acne scarring, with 1994 post-service VA clinical 
findings revealing moderate bilateral maxillary acne 
scarring, with no active acne.  

At a VA medical examination of the skin in February 1998, 
the veteran's skin was described as mild to moderate 
facial scarring with pitting scars secondary to cystic 
acne.  In November 1998 medical findings revealed 
widespread scarring of the lower jaw.  

In an April 2000 statement from a relative of the veteran, 
presumably his spouse, it was indicated that the veteran 
had severe facial scarring with constant exudation, 
itching, extensive lesions, and disfigurement.  

In January 2001, VA afforded the veteran a dermatology 
examination.  It was reported that the veteran reported a 
long history of acne-like lesions over his face and upper 
back.  Cystic lesions that occurred in the areas in the 
past were treated with periodic incision and drainage.  It 
was stated that the veteran reported that he rarely had 
any active lesions, yet his face and upper back had small, 
pitted, flat acne scars.  

The physical examination revealed healed acne scars over 
the bilateral cheeks and the upper back.  There were also 
right scalp and flank papules.  The impression was 
scarring of the face and upper back region secondary to 
antecedent acne vulgaris, which was probably moderate to 
severe given the amount of scarring; no history of current 
active acne lesions, none present on physical examination; 
patient does not appear particularly distressed by acne 
scarring.  Photographs of the acne scarring were provided.  
It was indicated that there was no plan for treatment as 
the lesions were not active.  

Analysis

After reviewing the evidence, the Board is unable to agree 
with the veteran's contention that his acne vulgaris meets 
the criteria for assignment of a rating in excess of the 
current 10 percent.  The criteria for the next higher 
rating of 30 percent under either the old or new versions 
of applicable Diagnostic Codes have not been met.  

At the January 2001 VA medical examination, scarring was 
shown on the bilateral cheeks and upper back.  Most 
notably though, the acne areas are descried as not active.  
In fact, at the medical examination it was reported that 
the veteran indicated that it was rare for any active 
lesions to occur.  Therefore, regarding Diagnostic Code 
7806,for dermatitis or eczema, without any medical 
evidence of active lesions, none of the criteria under 
either the old or new criteria are met.  

There is also no evidence that the scarring of the upper 
back is deep or causes any limitation of motion pursuant 
to Diagnostic Code 7801.  With respect to disfigurement of 
the head, face or neck, under Diagnostic Code 7800, while 
scarring of both cheeks of the veteran's face is shown, 
the scarring is not shown to result in visible or palpable 
tissue loss or gross distortion or asymmetry.  Moreover 
the Board is unable to find that either the clinical 
findings or the color photographs reveal characteristics 
of disfigurement so as to warrant a higher rating.  At 
most, the scars of the face are moderate in degree which 
warrants a 10 percent rating under the old criteria, and 
no more than one characteristic of disfigurement is shown.  
The scars have been described by medical examiners as 
small and healed, and the color photographs do not suggest 
otherwise.  Therefore the current 10 percent rating under 
the new version of Code 7800 is also warranted.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 
10 percent under any applicable rating criteria.  The 
veteran may always advance a claim for an increased rating 
should the severity of his acne disability increase in the 
future. 

In reaching this determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

